 In the Matter of UNITED BRASS AND ALUMINUM MANUFACTURINGCOMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO)Case No. 7-R--f3014.----DecidedMarch11, 1946Mr. Emmett E. Eagan,of Detroit, Mich., for the Company.Messrs.Maurice Sugar, Jack N. Tucker,andHarry Aubender, ofDetroit,Mich., for the C. I. O.Messrs.Kenneth WellsandIra Lupow,of Flint, Mich., for theA. F. of L.Mr. Harry R. Ehrlich,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft; and Agricultural Implement Workers of America(UAW-CIO), herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of United Brass and Aluminum Manufacturing Company,herein calledthe Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before MeyerD. Stein, Trial Examiner.The hearing was held at Detroit, Michi-gan, onJanuary 31, 1946.The Company, the C. I. 0., and theInternational Union, United Automobile Workers of America, Local628, A. F. of L., herein called the A. F. of L., appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulingsmade at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :66 N. L.R. B., No. 77.579 580DECISIONS OF NATIONAL LALOIt RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THECOMPANYUnited Brass and Aluminum Manufacturing Company is a Michi-gan corporation with its only plant and executive offices locatedat Port Huron, Michigan.The approximate annual value of rawmaterials used by the Company is $275,000, of which approximately20 percent is shipped to it from points outside the State of Michigan.The approximate annual value of the manufactured products is$1,500,000, of which approximately 3 percent is shipped to pointsoutside the State of Michigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural ImplementWorkers of America, is a labor organization,affiliated with the Congress of Industrial Organizations, admittingtomembership employees of the Company.InternationalUnion, United Automobile Workers of America,Local 628, is a labor organization, affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNINGREPRESENTATIONOn April 30, 1942, the Company and the A. F. of L. entered intoa written agreement effective May 10, 1942, which provided that itshould remain in effect until either party gave 30 days' notice inwriting to modify or amend it. On April 5,1945, the C. L O. notifiedthe Company by letter that it represented a majority of its employees,and on April 9, 1945, filed its petition herein,On April 17, 1945,the Company notified the A. F. of L. by letter that it elected toterminate the contract.On November 23, 1945, the Company andthe A. F. of L. entered into a new, signed agreement. The A. F. ofL. contends that the contract constitutes a bar to this proceeding.Inasmuch as the contract of April 30, 1942, is one of indefiniteduration, it constitutes no bar to a present determination of repre-sentatives;' furthermore the contract of November 23, 1945, wasexecuted after the Company had been notified of the C. I. O.'s request1 SeeMatterof E. I.Du Pont(GrasseliDivision)andLead Burners L. U. No. 596,UnitedAssociation,AFL,65 N. L R. B. 390. UNITED BRASS AND ALUMINUM MANUFACTURING COMPANYS81for recognition.We find that it also cannot operate as a bar to thepresent proceeding.2A statement of a Board agent, introduced into evidence at thehearing, indicates that C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accord with the stipulation of the parties,that all employees of the Company, excluding general office employeesand plant protection employees, superintendents, assistant superin-tendents, department foremen, and all or any other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborSeeMatter of Escor, Inc,46 N. L. R. B. 1035.The Field Examiner reportedthat the C. I O. submitted78 cards, bearing thenames of 63 employees listed on the Company'spay roll of June 27,1945.Thereare approximately 204 employees in the appropriateunitThe AF. of L relied onits contract to establish its interest in the proceeding.The A.F. of L.offered a photostatic copy of a list of names,purported to be signedby certain employees of the Company,revoking authorityfor the C.IO. to repre-sent them, which was rejectedby theTrial Examiner.SeeMatter of American StoveCompany,54 N. L. R. B.756,wherein we stated,"we believethatthe determinationof the representation issue thus raised can best be resolved by the election which weshall hereinafter direct." See alsoMatter of Monsanto Chemical Company,63 N. L. It. B.789;Matter of John Hancock Mutual Life Insurance Company, 62 N. L.R.B. 240,andMatter of Sunset Motor Lines,59 N. L R B 1435. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board Rules and Regulations-Series. 3, as amended,, it, isherebyDIRECTED;that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United Brassand Aluminum Manufacturing Company, Port Huron, Michigan,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Seventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll ,periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ploypes who have since quit or been discharged for, cause and havenot ben rehired or reinstated prior to the date of the election, to de-termine whether they desire to be represented by International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, affiliated with the Congress of Industrial Organizations,or by International Union, United Automobile Workers of America,Local 628,, affiliated with the American Federation of Labor, ^ forthe purposes of collective bargaining, or by neither.